NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       AUG 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

JIMMIE D. SMITH, Chapter 7 Trustee,             No. 20-16465

                Appellant,                      D.C. No. 2:19-cv-02707-DJH

 v.
                                                MEMORANDUM*
BARBARA LOUISE BRADEN, Debtor,

                Appellee.

                   Appeal from the United States District Court
                             for the District of Arizona
                   Diane J. Humetewa, District Judge, Presiding

                             Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      Chapter 7 trustee Jimmie D. Smith appeals from the district court’s

judgment vacating the bankruptcy court’s order denying a homestead exemption.

We review de novo our own jurisdiction. Silver Sage Partners, Ltd. v. City of

Desert Hot Springs (In re City of Desert Hot Springs), 339 F.3d 782, 787 (9th Cir.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2003). We dismiss for lack of jurisdiction.

      Upon a review of the record and the response to this court’s June 24, 2021

order to show cause, we conclude that the court lacks jurisdiction over this appeal.

The district court’s order vacating the bankruptcy court’s order denying a

homestead exemption and remanding for further explanation of the grounds for

denial is not a final appealable order. See 28 U.S.C. § 158(d)(1); Gugliuzza v. FTC

(In re Gugliuzza), 852 F.3d 884, 894 (9th Cir. 2017) (discussing factors for

assessing jurisdiction over an appeal from a district court ruling that remands the

case for further proceedings in the bankruptcy court).

      DISMISSED.




                                          2                                    20-16465